                                                                   Case 3:20-cv-05204-SK Document 10 Filed 08/28/20 Page 1 of 10



                                                        1    CLARKSON LAW FIRM, P.C.
                                                             Ryan J. Clarkson (SBN 257074)
                                                        2    rclarkson@clarksonlawfirm.com
                                                             Matthew T. Theriault (SBN 244037)
                                                        3    mtheriault@clarksonlawfirm.com
                                                             Bahar Sodaify (SBN 289730)
                                                        4    bsodaify@clarksonlawfirm.com
                                                             9255 Sunset Blvd., Ste. 804
                                                        5    Zachary T. Chrzan (SBN 329159)
                                                             zchrzan@clarksonlawfirm.com
                                                        6    Los Angeles, CA 90069
                                                             Tel: (213) 788-4050
                                                        7    Fax: (213) 788-4070

                                                        8    Attorneys for Plaintiff

                                                        9

                                                        10                               IN THE UNITED STATES DISTRICT COURT

                                                        11                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
CLARKSON LAW FIRM, P.C.




                                                        12
                          9255 Sunset Blvd., Ste. 804




                                                             ELIZABETH MAISEL, individually and on        Case No. 3:20-cv-05204-SK
                            Los Angeles, CA 90069




                                                        13   behalf of all others similarly situated,
                                                                                                          CLASS ACTION
                                                        14                      Plaintiff,
                                                                                                          PLAINTIFF’S NOTICE OF MOTION
                                                        15   vs.                                          AND MOTION TO REMAND;
                                                                                                          MEMORANDUM OF POINTS &
                                                        16   TOOTSIE ROLL INDUSTRIES, LLC, and            AUTHORITIES
                                                             DOES 1 through 10, inclusive,
                                                        17                                                [Concurrently Served Herewith: Declaration of
                                                                                Defendants.               Bahar Sodaify and [Proposed] Order]
                                                        18

                                                        19                                                Judge:           Hon. Sallie Kim
                                                                                                          Courtroom:       C
                                                        20                                                Hearing Date:    October 5, 2020
                                                                                                          Time:            9:30 AM
                                                        21

                                                        22                                                Action Filed: May 29, 2020

                                                        23

                                                        24

                                                        25

                                                        26

                                                        27

                                                        28


                                                              PLAINTIFF’S NOTICE OF MOTION AND MOTION TO REMAND; MEMORANDUM OF
                                                                                     POINTS AND AUTHORITIES
                                          Case 3:20-cv-05204-SK Document 10 Filed 08/28/20 Page 2 of 10




                               1    TO ALL PARTIES AND THEIR ATTORNEYS HEREIN:
                               2             PLEASE TAKE NOTICE that on October 5, 2020 in Courtroom C of San Francisco
                               3    Courthouse before the Honorable Sallie Kim, Plaintiff Elizabeth Maisel(“Plaintiff”), on behalf of
                               4    herself and all others similarly situated, by and through her counsel Ryan J. Clarkson, Matthew T.
                               5    Theriault, Bahar Sodaify, and Zachary T. Chrzan of Clarkson Law Firm, P.C., will move this court
                               6    for an order granting Plaintiff’s motion to remand and for attorneys’ fees associated with the
                               7    motion.
                               8             The motion is made pursuant to United States Code 28 U.S.C. §1447 (c). The motion will
                               9    be based on this Notice of Motion, the Memorandum of Points and Authorities, supporting
                              10    declaration of Bahar Sodaify, and any oral argument as may be presented to the Court at the time
                              11    of the hearing.
9255 Sunset Blvd., Ste. 804
CLARKSON LAW FIRM, P.C.




                              12
 Los Angeles, CA 90069




                              13    DATED: August 28, 2020                               Respectfully submitted,
                                                                                         CLARKSON LAW FIRM, P.C.
                              14

                              15
                                                                                         By: /s/ Bahar Sodaify_______
                              16                                                         Bahar Sodaify, Esq.
                                                                                         Ryan J. Clarkson, Esq.
                              17                                                         Matthew T. Theriault, Esq.
                                                                                         Zachary T. Chrzan, Esq.
                              18

                              19                                                         Attorneys for Plaintiff
                              20

                              21

                              22

                              23

                              24

                              25

                              26

                              27

                              28

                                                                                     1
                                   Error! Unknown document property name.            1
                                      PLAINTIFF’S NOTICE OF MOTION AND MOTION TO REMAND; MEMORANDUM OF
                                                             POINTS AND AUTHORITIES
                                          Case 3:20-cv-05204-SK Document 10 Filed 08/28/20 Page 3 of 10




                               1    I.      INTRODUCTION
                               2             In order to increase profits at the expense of consumers and fair competition, Tootsie Roll
                               3    Industries, LLC (“Tootsie” or “Defendant”) sold and continues to sell Junior Mints and Sugar
                               4    Babies (the “Products”) in oversized, opaque boxes that deceive reasonable consumers that the
                               5    Products are only half full. There is no legitimate purpose for selling half-full boxes of candy (i.e.,
                               6    they contain “nonfunctional slack-fill”), which violates California’s consumer protection and
                               7    packaging statutes specifically designed to prevent this scam. 1 Tootsie relied on its name and
                               8    goodwill to further this scam even in the face of other lawsuits against similar companies,
                               9    including two certified class actions in California against Tootsie’s competitors for the same
                              10    violations. Plaintiff’s pre-suit notice and class action complaint demands that Tootsie make
                              11    consumers whole for money lost because of its false, deceptive, and unlawful Product packaging.
9255 Sunset Blvd., Ste. 804
CLARKSON LAW FIRM, P.C.




                              12    The Complaint seeks restitution only.
 Los Angeles, CA 90069




                              13             To manufacture federal jurisdiction, Tootsie claims that Plaintiff seeks “full” restitution of
                              14    the half-full boxes it sold. Therefore, under Tootsie’s rationale, because the total Product sales
                              15    from 2016-2018 equaled $6.2M, the $5M CAFA threshold is met. Even the most aggressive of
                              16    plaintiffs’ counsel would not accept this flawed syllogism. In the simplest of mathematical terms,
                              17    if consumers actually believed the boxes were 100% full, but they only got 50% of the product,
                              18    then their damages would be 50% of the sales. Therefore, if sales were $6.2M, then damages
                              19    would equal only $3.1M, which does not meet CAFA’s $5M jurisdictional limit.
                              20

                              21    1
                                      Following an action by Plaintiff Ketrina Gordon against Defendant in the Central District of
                              22    California, Gordon v. Tootsie Roll Industries, Inc., Case No. 2:17-cv-02664-DSF-MRW (C.D.
                                    Cal.), Defendant updated the Products’ packaging to address the claims of consumer deception at
                              23    issue. That Plaintiff discovered on May 2, 2018 that Defendant intended to roll out production of
                                    the updated packaging. Specifically, Defendant added to the front of the Products’ boxes a
                              24    prominent depiction of the “actual size” of the candy therein, accompanied by a numerical “piece
                              25    count” and additional disclaimers regarding, inter alia, product settling. Taken together, these
                                    packaging modifications eliminated consumer deception caused by Defendant’s previous
                              26    packaging by conspicuously informing consumers of the exact size and number of candy pieces
                                    they are buying. In addition, such packaging modifications mirror compliance with the California
                              27    State Assembly’s recent amendments to the applicable slack-fill statute. While such changes
                                    provide consumers greater transparency and the ability to make informed choices at the point of
                              28    purchase, they do not address restitutionary relief and money lost by Plaintiff and the Class
                                    because of Defendant’s deceptive packaging during the class period.
                                                                                        2
                                   Error! Unknown document property name.               2
                                        PLAINTIFF’S NOTICE OF MOTION AND MOTION TO REMAND; MEMORANDUM OF
                                                               POINTS AND AUTHORITIES
                                          Case 3:20-cv-05204-SK Document 10 Filed 08/28/20 Page 4 of 10




                               1             Any seasoned consumer advocate or defense counsel (like Tootsie’s counsel) knows the
                               2    damages model is far more complex than this, however. Plaintiff alleges that her experts
                               3    calculated price premiums of 21.5% and 26% for retail sales of Sugar Babies and Junior Mints,
                               4    respectively. Plaintiff alleges a price premium of between 13.4% and 16.4% for movie theater
                               5    purchases. Therefore, the most liberal estimate of damages would be $1.6M (i.e., 26% of sales),
                               6    which is far less than CAFA’s $5M jurisdictional threshold. Plaintiff’s attorneys’ fees can be
                               7    approximated by a 25% federal benchmark of any amount obtained at trial (or settlement) subject
                               8    to a lodestar crosscheck. Therefore, applying the 25% benchmark to $1.6 million would equate to
                               9    $400,000, for a total of $2 million. Accordingly, remand is required because CAFA’s $5M
                              10    jurisdictional threshold is not met.
                              11             Accordingly, removal is improper because Tootsie fails to demonstrate that an award of
9255 Sunset Blvd., Ste. 804
CLARKSON LAW FIRM, P.C.




                              12    restitution and attorneys’ fees will be more than $5 million. Therefore, the Court should remand
 Los Angeles, CA 90069




                              13    this action to California Superior Court and order Defendant to pay $8,625 in attorneys’ fees
                              14    pursuant to 28 U.S.C. Section 1447(c) for its improvident removal.
                              15    II.     FACTS AND PROCEDURE
                              16            Plaintiff resides in California. Dkt. 1-2 (Complaint) ¶ 9. Tootsie is headquartered in
                              17    Chicago, Illinois. Id. ¶ 10.
                              18            Plaintiff purchased the Products in Berkeley, California. Id. ¶ 9. In making her purchase,
                              19    Plaintiff relied upon the opaque packaging, including the size of the box and Product label. Id.
                              20    Plaintiff reasonably believed that the amount of candy was proportional to the size of the box. Id.
                              21    Had she known Tootsie was shortchanging her by the tune of almost 50%, she would not have
                              22    purchased the Products for the price that she was charged. Id. ¶¶ 9, 32. Tootsie deceptively sold
                              23    the Products in oversized, opaque boxes that do not reasonably inform consumers that they are
                              24    half empty. Id. ¶ 1. Tootsie Roll failed to comply with consumer protection and packaging
                              25    statutes designed to prevent unsuspecting consumers from deceptive “slack-fill” scam. Id. ¶ 2.
                              26               Plaintiff filed a class action against Tootsie on May 29, 2020, alleging violations of
                              27    California packaging laws and California consumer protection laws including California
                              28    Consumers Legal Remedies Act, Civil Code Section 1750 et seq., California False Advertising
                                                                                        3
                                   Error! Unknown document property name.               3
                                      PLAINTIFF’S NOTICE OF MOTION AND MOTION TO REMAND; MEMORANDUM OF
                                                             POINTS AND AUTHORITIES
                                           Case 3:20-cv-05204-SK Document 10 Filed 08/28/20 Page 5 of 10




                               1    Law, Business and Professions Code Section 17500 et seq., and California Unfair Competition
                               2    Law Business and Professions Code Section 17200 et seq. Id., passim. The complaint seeks
                               3    restitution of the money wrongfully acquired by Defendant. Id. ¶ 4, Prayer for Relief.
                               4               Defendant removed on July 29, 2020. Dkt. 1. Tootsie claims that the amount in
                               5    controversy meets CAFA’s $5M threshold because Tootsie Roll’s dollar amount of wholesale
                               6    sales of Junior Mints and Sugar Babies in the challenged theater boxes to consumers in California
                               7    exceeds $6 million during the putative class period. Dkt 1. ¶¶ 17-19; Dkt. 1-3 ¶ 3.
                               8    III.    ARGUMENT
                               9            A.       Standard for Removal Under CAFA
                              10             “The burden of establishing federal subject matter jurisdiction falls on the party invoking
                              11    removal.” Washington v. Chimei Innolux Corp., 659 F.3d 842, 847 (9th Cir. 2011), citing Abrego
9255 Sunset Blvd., Ste. 804
CLARKSON LAW FIRM, P.C.




                              12    Abrego v. Dow Chem. Co., 443 F.3d 676, 686 (9th Cir. 2006). The Class Action Fairness Act, 28
 Los Angeles, CA 90069




                              13    U.S.C. § 1332(d) (“CAFA”), provides for federal jurisdiction when (1) minimal diversity exists,
                              14    (2) there are at least 100 members in the class 2 and, (3) the amount in controversy exceeds $5M.
                              15             “Courts in the Ninth Circuit use a two-step approach to determine the burden of proof on
                              16    removal.” Fletcher v. Toro Co., 2009 U.S. Dist. LEXIS 126693, at *5 (S.D. Cal. 2009)
                              17    (referencing Tompkins v. Basic Research LLC, 2008 U.S. Dist. LEXIS 81411, at *2 (E.D. Cal.
                              18    2008)). If the amount in controversy is “facially apparent” from the complaint and “alleges
                              19    damages in excess of the jurisdictional amount, then the amount in controversy requirement is
                              20    presumptively satisfied, unless the plaintiff proves to a legal certainty the claim is actually worth
                              21    less than the jurisdictional amount.” Fletcher, supra at *6 (citing Abrego 443 F.3d at 683). But if
                              22    the complaint alleges damages less than the jurisdictional amount, the amount in controversy is
                              23    presumptively not satisfied unless defendant proves to a legal certainty that the claim is actually
                              24    worth more than the jurisdictional amount. Id. (citing Lowdermilk v. U.S. Bank Nat’l Ass’n, 479
                              25    F.3d 994, 999 (9th Cir. 2007)).
                              26

                              27

                              28    2
                                     Plaintiff concedes minimal diversity and sufficient class size. See 28 U.S.C. § 1332(d). This
                                    motion focuses only on the $5M amount in controversy.
                                                                                       4
                                   Error! Unknown document property name.              4
                                        PLAINTIFF’S NOTICE OF MOTION AND MOTION TO REMAND; MEMORANDUM OF
                                                               POINTS AND AUTHORITIES
                                          Case 3:20-cv-05204-SK Document 10 Filed 08/28/20 Page 6 of 10




                               1             If the complaint does not allege a specific amount of damages, or the amount is vague,
                               2    then the removing defendant must prove by a preponderance of evidence that the amount in
                               3    controversy requirement has been met. Ibarra v. Manheim Investments, Inc., 775 F.3d 1193, 1197-
                               4    98 (9th Cir. 2015) (“[W]hen the defendant’s assertion of the amount in controversy is challenged
                               5    by plaintiffs in a motion to remand, . . . CAFA’s requirements are to be tested by consideration of
                               6    real evidence.”) “‘[M]erely listing categories of damage’. . . does not satisfy the removing
                               7    defendant’s burden of establishing the amount in controversy exceeds” the threshold requirement.
                               8    Earl v. Diebold, Inc., 2015 U.S. Dist. LEXIS 23052, at *18-19 (S.D. Ala. Feb. 5, 2015) (citing
                               9    Robinson v. Clayton, 2012 U.S. Dist. LEXIS 171503, at *2 (S.D. Ala. Dec. 3, 2012).
                              10            B.       Tootsie Cannot Demonstrate More Than $5 Million in Controversy
                              11                     1.       Tootsie fails to provide sufficient evidence and argument demonstrating
9255 Sunset Blvd., Ste. 804
CLARKSON LAW FIRM, P.C.




                              12                              that the amount in controversy is greater than $5M.
 Los Angeles, CA 90069




                              13             Tootsie argues that this case should be removed because “if full restitution is awarded” that
                              14    amount “would be in excess of $5 million.” Dkt 1. ¶¶ 17-19. Defendant’s argument fails for two
                              15    primary reasons:
                              16             First, Tootsie fails to prove by a preponderance of evidence that the amount in controversy
                              17    requirement has been met. Ibarra, 775 F.3d at 1197-98. Instead, Tootsie speculates that “if full
                              18    restitution is awarded” that amount would exceed $5 million. Dkt 1. ¶¶ 17-19. Speculation is not
                              19    evidence and therefore, not a proper basis for removal. See Perez v. Winn Companies, Inc., 2014
                              20    U.S. Dist. LEXIS 158748, at *26-28. (E.D. Cal. 2014) (“When defendants rely upon
                              21    ‘speculative and self-serving assumptions about key unknown variables,’ as Defendants did in this
                              22    action, the Ninth Circuit has determined it is an error to find the defendants carried the burden to
                              23    demonstrate the amount in controversy. See Garibay v. Archstone Cmtys. LLC, 539 Fed. App'x at
                              24    764”). Tootsie has failed to provide any evidence that this is a full restitution case (it is not), and
                              25    even if Plaintiff was seeking full restitution (she is not), Defendant has failed to provide any
                              26    evidence that restitution would be awarded in full. See Sanchez v. Monumental Life Ins. Co., 102
                              27    F.3d 398, 399 (9th Cir. 1996) (“The defendant is to be held to a higher burden than showing a
                              28

                                                                                        5
                                   Error! Unknown document property name.               5
                                      PLAINTIFF’S NOTICE OF MOTION AND MOTION TO REMAND; MEMORANDUM OF
                                                             POINTS AND AUTHORITIES
                                          Case 3:20-cv-05204-SK Document 10 Filed 08/28/20 Page 7 of 10




                               1    mere possibility that the federal jurisdictional amount is satisfied for a removal to federal
                               2    court.”).Tootsie cannot meet CAFA’s jurisdictional amount.
                               3             Second, Tootsie ignores Plaintiff’s allegations that this is not a full restitution case. See
                               4    Korn v. Polo Ralph Lauren Corp., 536 F. Supp. 2d 1199, 1205 (E.D. Cal. 2008) (“The ultimate
                               5    inquiry is what amount is put ‘in controversy’ by the plaintiff's complaint, not what a defendant
                               6    will actually owe.”); see Waller v. Hewlett-Packard Co., No., 2011 U.S. Dist. LEXIS 50408 (S.D.
                               7    Cal. 2011) (“In determining the amount in controversy, the Court considers the relief a plaintiff
                               8    seeks, not what the plaintiff may reasonably or ultimately obtain.”).
                               9             Plaintiff alleges that she is not seeking full restitution but instead, the difference between
                              10    what the Plaintiff and the Class paid and the value received. See Dkt. 1-2 (Complaint) ¶ 172
                              11    (“Defendant should be compelled to provide restitution damages to consumers who paid for candy
9255 Sunset Blvd., Ste. 804
CLARKSON LAW FIRM, P.C.




                              12    products they never received due to Defendant’s representation that it contained a commensurate
 Los Angeles, CA 90069




                              13    amount of candy product for a box of its size.”); see also Feao v. UFP Riverside, LLC, No. 2017
                              14    WL 2836207 at *2 (C.D. Cal. 2017) (“For CAFA jurisdiction purposes, the amount in controversy
                              15    is determined by the universe of what the plaintiff puts at-issue in the complaint.”); Cortez v.
                              16    Purolator, 23 Cal.4th 163, 174 (2000) (The proper measure of restitution is the difference between
                              17    what the plaintiff paid and the value received).
                              18             Plaintiff further alleges that her economic and conjoint analysis experts calculated the
                              19    difference between what Plaintiff and the Class paid and the value received (or price premia) for
                              20    both Products for the retail sales and movie theater sales channels. Dkt. 1-2 ¶ 25. Plaintiff’s
                              21    experts determined that the price premium for Juniors Mints was 26.0% while the price premium
                              22    for Sugar Babies was 21.5% for the retail sales channel, and for the movie theater sales channel
                              23    the price premia for Junior Mints and Sugar Babies was 16.4% and 13.4%, respectively. Id. ;
                              24    Guido v. L’Oreal, USA, Inc., 2014 U.S. Dist. LEXIS 165777, at *34 (C.D. Cal. 2014) (Conjoint
                              25    analysis is an available method for calculating classwide relief consistent with Plaintiff’s theory of
                              26    liability); In re NJOY, Inc. Consumer Class Action Litig., 2016 U.S. Dist. LEXIS 24235 (C.D. Cal.
                              27    2016))(“[P]laintiffs’ damages calculation [using conjoint analysis] appears capable of reliably
                              28    isolating the pertinent price premium and establishing the full extent of damages on a class-wide

                                                                                         6
                                   Error! Unknown document property name.                6
                                      PLAINTIFF’S NOTICE OF MOTION AND MOTION TO REMAND; MEMORANDUM OF
                                                             POINTS AND AUTHORITIES
                                          Case 3:20-cv-05204-SK Document 10 Filed 08/28/20 Page 8 of 10




                               1    basis, in a manner consistent with plaintiffs’ theories of liability.”). Based on a conservative
                               2    application of a 26% price premium to the total Product sales of $6.2 million, the amount in
                               3    controversy is approximately $1.6 million. Accordingly, Tootsie fails to satisfy the $5 million
                               4    jurisdictional requirement for removal.
                               5                     2.       Tootsie Cannot Demonstrate that Plaintiff’s Attorneys’ Fees Would be
                               6                              Greater than $5 Million.
                               7             Tootsie fails to provide any evidence of Plaintiff’s attorneys’ fees. Dkt. No. 1 ¶14. See
                               8    Perez, 2014 U.S. Dist. LEXIS 158748, at *26; Sanchez, 102 F.3d at 399; Valdez v. Allstate Ins.
                               9    Co., 372 F.3d 1115, 1117 (9th Cir. 2004). Accordingly, Plaintiff’s attorneys’ fees cannot be
                              10    considered as part of the amount in controversy because Defendant’s Notice of Removal offered
                              11    no estimate of those fees, much less any evidentiary support. Steenhuyse, 317 F.Supp.3d at 1073
9255 Sunset Blvd., Ste. 804
CLARKSON LAW FIRM, P.C.




                              12    (“Given defendant’s failure to provide any evidence estimating plaintiff’s pro-rata share of the
 Los Angeles, CA 90069




                              13    total lodestar here, the Court declines to include an attorneys’ fee estimate as part of the amount in
                              14    controversy calculation.”).
                              15             If the Court entertains a 25% federal benchmark of any amount obtained at trial (or
                              16    settlement) subject to a lodestar crosscheck, then CAFA jurisdiction is not met. Fischel v.
                              17    Equitable Life Assurance Soc’y of the U.S., 307 F.3d 997, 1006 (9th Cir. 2002) (“In a common
                              18    fund case, the district court has discretion to apply either the lodestar method or the percentage-of-
                              19    the-fund method in calculating a fee award. While the court has discretion to use either method,
                              20    the primary basis of the fee award remains the percentage method.”); Staton v. Boeing, 327 F.3d
                              21    938, 967-68 (9th Cir. 2003); see also Six (6) Mexican Workers v. Arizona Citrus Growers, 904
                              22    F.2d 1301, 1311 (9th Cir. 1990) (“[B]enchmark percentage [of 25% of the fund] should be
                              23    adjusted, or replaced by a lodestar calculation, when special circumstances indicate that the
                              24    percentage recovery would be either too small or too large in light of the hours devoted to the case
                              25    or other relevant factors”); Hanlon v. Chrysler Corp., 150 F.3d 1011, 1029 (9th Cir. 1998) (“This
                              26    circuit has established 25% of the common fund as a benchmark award for attorney fees.”).
                              27    Applying a 25% benchmark to $1.6 million would equate to $400,000, for a total maximum
                              28    jurisdictional amount of $2 million dollars which is significantly below the $5 million threshold

                                                                                         7
                                   Error! Unknown document property name.                7
                                      PLAINTIFF’S NOTICE OF MOTION AND MOTION TO REMAND; MEMORANDUM OF
                                                             POINTS AND AUTHORITIES
                                          Case 3:20-cv-05204-SK Document 10 Filed 08/28/20 Page 9 of 10




                               1    requirement. Moreover, Tootsie Roll has the burden of proof as to any estimate of attorneys’ fees;
                               2    without offering any estimate of fees, nor any evidence on the issue, it has utterly failed to carry
                               3    its burden. Steenhuyse, supra at 1073. Grounds not included in the Notice of Removal cannot be
                               4    considered as a basis for removal. Id.
                               5            C.       Tootsie Is Liable for Plaintiff’s Attorneys Fees Pursuant to 28 U.S.C. Section
                               6                     1447(c)
                               7             The Court should award attorneys’ fees pursuant to 28 U.S.C. Section 1447(c). Martin v.
                               8    Franklin Capital Corp., 546 U.S. 132, 140 (2005) (An award of attorneys’ fees and costs is proper
                               9    if there was no “objectively reasonable basis” for removal). The purpose of the award “is simply
                              10    reimbursement to plaintiffs of wholly unnecessary litigation costs the defendant inflicted.” Moore
                              11    v. Permanente Med. Grp. Inc., F. 981 F.2d 443, 447-48 (9th Cir. 1992); Martin, supra (Orders
9255 Sunset Blvd., Ste. 804
CLARKSON LAW FIRM, P.C.




                              12    granting attorney fees under § 1447(c) need not be supported by a finding of bad faith.); Don
 Los Angeles, CA 90069




                              13    Johnson Prods. v. Rysher Entm’t, Inc., 2009 U.S. Dist. LEXIS 81594, at *22 (C.D. Cal. 2009)
                              14    (citing Balcorta v. Twentieth Century-Fox Film Corp., 208 F.3d 1102, 1106 n. 6 (9th Cir. 2000))
                              15    (“In fact, the Ninth Circuit has made clear that an award of attorneys’ fees is permissible even if
                              16    defendant’s removal was ‘fairly supportable,’ but wrong as a matter of law.”); Gotro v. R&B
                              17    Realty Group, 69 F.3d 1485, 1487-88 (9th Cir. 1995) (the district court has broad discretion to
                              18    award attorneys’ fees incurred as a result of removal under § 1447(c)).
                              19             Tootsie has removed this case without good grounds. Tootsie claims Plaintiff is seeking
                              20    full restitution but has failed to provide any evidence and has ignored Plaintiff’s allegations to the
                              21    contrary. Furthermore, Tootsie could have easily calculated the actual amount in controversy
                              22    based on the price premia alleged in Plaintiff’s complaint and determined that the amount would
                              23    not have satisfied the jurisdictional requirement but failed to do so. Likewise, Tootsie failed to
                              24    provide any evidence regarding Plaintiff’s attorneys’ fees and instead speculates that the inclusion
                              25    of attorneys’ fees would exceed $5 M. Therefore, despite not having any actual evidence or proper
                              26    basis for removal, Tootsie removed anyways, wasting the Court’s and Plaintiff’s resources.
                              27    Accordingly, Plaintiff should be reimbursed for the unnecessary attorneys’ fees incurred in this
                              28

                                                                                       8
                                   Error! Unknown document property name.              8
                                      PLAINTIFF’S NOTICE OF MOTION AND MOTION TO REMAND; MEMORANDUM OF
                                                             POINTS AND AUTHORITIES
                                           Case 3:20-cv-05204-SK Document 10 Filed 08/28/20 Page 10 of 10




                               1    Motion. Plaintiff respectfully requests $8,625 in attorneys’ fees. See, Declaration of Bahar
                               2    Sodaify, ¶¶ 1-9.
                               3    III.    CONCLUSION
                               4            For the foregoing reasons, Plaintiff requests the Court remand this case to Alameda County
                               5    Superior Court and award her attorneys’ fees and costs incurred in the filing of this Motion.
                               6

                               7

                               8    DATED: August 28, 2020                               CLARKSON LAW FIRM, P.C.
                               9                                                         /s/ Bahar Sodaify_______
                                                                                         Bahar Sodaify, Esq.
                              10                                                         Ryan J. Clarkson, Esq.
                                                                                         Matthew T. Theriault, Esq.
                              11                                                         Zachary T. Chrzan, Esq.
9255 Sunset Blvd., Ste. 804
CLARKSON LAW FIRM, P.C.




                              12
 Los Angeles, CA 90069




                                                                                         Attorneys for Plaintiff
                              13

                              14

                              15

                              16

                              17

                              18

                              19

                              20

                              21

                              22

                              23

                              24

                              25

                              26

                              27

                              28

                                                                                     9
                                   Error! Unknown document property name.            9
                                      PLAINTIFF’S NOTICE OF MOTION AND MOTION TO REMAND; MEMORANDUM OF
                                                             POINTS AND AUTHORITIES
